Citation Nr: 0922491	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  06-35 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran had active service from September 1978 to March 
1982 and from October 2004 to November 2004.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from the Department of Veterans Affairs (VA) Regional Office 
in Roanoke, Virginia (RO).

The issue on appeal was originally framed as entitlement to 
service connection for a bilateral shoulder disorder.  
However, a February 2009 rating decision granted service 
connection for degenerative joint disease of the right 
shoulder, status post rotator cuff tear.  Accordingly, as 
this constitutes a full benefits sought on appeal with 
respect to the right shoulder, the issue on appeal has been 
reframed as on the first page of this decision.


FINDING OF FACT

The medical evidence of record reflects that the veteran's 
chronic left shoulder bursitis and degenerative joint disease 
were aggravated by his military service.


CONCLUSION OF LAW

A left shoulder disorder was aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent regulations concerning VA's duties to notify and 
assist were recently amended, and VA has issued regulations 
implementing these amendments.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Without 
deciding whether VA's duties to notify and to assist have 
been satisfied in the present case, adjudication of the 
appeal may proceed, because favorable action is being taken 
in granting the issue on appeal.  As such, this decision 
poses no risk of prejudice to the claimant.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); VAOPGCPREC 16-92, 57 
Fed. Reg. 49,747 (1992).

Eligibility for Benefits

Before the merits of the veteran's claim for service 
connection for a left shoulder disorder can be addressed, it 
must be determined whether he is eligible for VA benefits 
based on his service in the Virginia National Guard.  In 
Allen v. Nicholson, 21 Vet. App. 54 (2007), the Court of 
Appeals for Veterans Claims noted that the Army National 
Guard is only a reserve component "while in the service of 
the United States."  10 U.S.C.A. § 10106 (West 2002).  
Section 12401 of title 10, U.S. Code, provides that "members 
of the Army National Guard of the United States and the Air 
National Guard of the United States are not in active Federal 
service except when ordered thereto under law."  10 U.S.C. § 
12401(West 2002).  Thus, a member of the National Guard holds 
a status as a member of the federal military or the state 
militia, but never both at once.  See Perpich v. Department 
of Defense, 496 U.S. 334 (1990).  The United States Court of 
Appeals for the Federal Circuit interpreted Perpich to stand 
for the proposition that "members of the National Guard only 
serve the federal military when they are formally called into 
the military service of the United States [and that a]t all 
other times, National Guard members serve solely as members 
of the State militia under the command of a state governor."  
Clark v. United States, 322 F.3d 1358, 1366 (Fed. Cir. 2003).  

In this case, the record reflects that the veteran served in 
the Virginia National Guard from November 1990 to November 
1991, and from August 2001 to November 2005.  However, a 
September 2004 document indicated that the veteran was 
ordered to active duty pursuant to Presidential Executive 
Order 13223 for the purpose of serving in Operation Iraqi 
Freedom; a February 2006 document reflects that the actual 
dates of that active duty were from October 2004 to November 
2004, at which point it was determined that the veteran was 
medically unfit for active service due in part to the 
disability for which he claims service connection.  Based on 
the above, the Board finds that the veteran's service from 
October 2004 to November 2004 constitutes active Federal 
service for the purposes of 10 U.S.C. § 12401.  On this 
basis, he is eligible to seek disability benefits for 
diseases or disorders incurred or aggravated during that one-
month period.

Merits of the Claim

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
order to establish service connection for the veteran's 
claimed disorders, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Prior to being called into active Federal service in 
September 2004, the veteran had diagnoses of left shoulder 
bursitis and degenerative joint disease.  Specifically, a May 
2003 private x-ray showed that the veteran had degenerative 
changes of the left shoulder acromioclavicular joint with 
significant spurring, and an October 2003 private treatment 
record reflected that the veteran had bilateral shoulder pain 
which, based on physical examination, was likely subacromial 
bursitis.

After being called into active Federal service, an October 
2004 service treatment record of acute medical care indicated 
that the veteran reported pain in both shoulders when doing 
heavy lifting.  Physical examination noted significant pain 
in the bilateral shoulders when manual pressure was applied, 
and the examining medical professional diagnosed aggravation 
of the veteran's longstanding bilateral shoulder bursitis.  
During a later October 2004 examination, he was given a 
limited physical profile, and assigned a "3" score for the 
upper extremities (wherein a score of "1" is normal).  The 
examining physician recommended that the veteran be released 
from active duty because he was unable to complete many 
functional activities, to include carrying and firing 
weapons, wearing a protective mask and equipment, and 
constructing individual fighting positions.  

Additionally, the December 2008 VA examiner referenced 
private treatment records from 2003 showing that the veteran 
had bilateral shoulder pain prior to the active service in 
2004, and was treated through pain injections that allowed 
him to continue with National Guard exercises and civilian 
employment.  Moreover, the examiner stated, the medical 
evidence showed that the veteran reported significantly 
increased bilateral shoulder pain from the first day of his 
active service in 2004.  For these reasons, the examiner 
concluded that veteran's left shoulder chronic bursitis and 
degenerative changes were most likely aggravated during the 
active service in 2004.  

On the basis of the above evidence, it is clear that the 
veteran had left shoulder chronic bursitis and degenerative 
changes at the time he was called into active Federal service 
in 2004.  At some point between the date he reported for said 
service, and the time of the October 2004 service treatment 
record discussed above, the existing left shoulder disorder 
was aggravated.  Accordingly, the Board finds that because 
the veteran's existing left shoulder chronic bursitis and 
degenerative changes were aggravated by his active service in 
2004, service connection for a left shoulder disorder is 
warranted.  


ORDER

Service connection for a left shoulder disorder is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


